DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. According to paper filed on Feb. 15, 2022, the applicants have canceled claim 3 and furthermore, have amended claims 1-2, 4-5, 7 and 9-10.
3. Claims 1-2 and 4-13 are pending in the application.

                           EXAMINER’S        COMMENT
4. Claims 1-2 and 4-13, renumbered as claims 1-12, are allowed since the applicants have amended claims to overcome obviousness rejection and furthermore, have filed a terminal disclaimer to overcome ODP rejection.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                   /CHARANJIT AULAKH/                                   Primary Examiner, Art Unit 1625